DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of claims
Claims 1-8 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 first recites a dust cover as part of an intended use for a ball joint in line 1. However, claim 5 goes on to set forth a plurality of details directed to the ball joint, as well as positively reciting the ball joint at least in line 10. It is therefore unclear from the claim whether the Applicant is intending to claim the subcombination of the dust cover, or the combination of the dust cover and ball joint. For the purpose of this action, the Examiner has interpreted the claim as being directed to the subcombination of the dust cover, given the preamble of the claim.
The examiner notes that claims 6 and 8 also have positively recited limitations directed to the combination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota (WO 2017/086142 A1 – see attached translated description).
Regarding claim 1, Hirota discloses a ball joint (Fig. 1-3) comprising: 
a ball joint main body including 
a ball stud (300) which has a shaft (310) and a spherical portion (320) at one end of the shaft, 
a socket (200) which has a bearing (230) for the spherical portion and supports the ball stud to be rotatable and swingable (see lines 63-64 in translated description), and 
a coupling member (the knuckle referenced in lines 118-120) which is coupled to the shaft on a side opposite to the spherical portion (as stated in lines 118-120); and 
a dust cover (100) attached to the ball joint main body (as seen in the figures), wherein 
the shaft is provided with 
a spherical portion side flange (350) provided on a spherical portion side and 
an opposite side flange (340) provided on a side opposite to the spherical portion side across the spherical portion side flange (as seen in the figures), 
the dust cover includes 
a deformable body portion (110), 

a seal portion (130) provided on the other end side of the body portion (as seen in the figures), 
the seal portion has a main seal part (comprising 131a, 131b, 132, 133) which is provided to be slidable relative to the spherical portion side flange and the opposite side flange while sandwiched therebetween (see lines 169-176), and 
a maximum length of the main seal part in a central axis direction in a state in which no external force is applied thereto is longer than a distance between opposing surfaces of the 4New U.S. National Phase of PCT/JP2019/038575Docket No. P61010 spherical portion side flange and the opposite side flange, where the central axis direction is a direction in which a central axis of the dust cover extends in a state in which no external force is applied thereto (see Note below).
Note - Fig. 2 shows the main seal part in an uncompressed state, i.e. experiencing no external force; Fig. 3 shows the main seal part compressed, i.e. experience a force, when it is positioned between opposing surfaces of the spherical portion side flange and opposite side flange; such differences in the figures show that the maximum length of the main seal part is longer than the distance between opposing surfaces of the flanges as the compression of the main seal part only occurs due to its greater length.  
Regarding claim 2, Hirota discloses wherein 
the main seal part includes: 
a pair of inner circumferential surface side seal protrusions (131a, 131b) which protrude radially inward and come into slidable contact with an outer circumferential surface of the shaft (as seen in the figures; see lines 169-176); and 
an end surface side seal protrusion (132) which protrudes toward the opposite side flange and comes into slidable contact with an end surface of the opposite side flange (as seen in Fig. 3; end surface is the surface which the protrusion is in slidable contact with, as referenced in lines 169-176).
Regarding claim 3, Hirota discloses wherein 
an annular concave is provided on an outer circumferential surface of the seal portion (see Annotated Fig. 1 below).

    PNG
    media_image1.png
    478
    536
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 5, Hirota discloses a dust cover (100) configured to be attached to a ball joint main body, 
the ball joint main body including 
a ball stud (300) which has a shaft and a spherical portion at one end of the shaft (shaft 310, spherical portion 320), 
a socket (200) which has a bearing (230) for the spherical portion and supports the ball stud to be rotatable and swingable, and5New U.S. National Phase of PCT/JP2019/038575Docket No. P61010 
a coupling member which is coupled to the shaft on a side opposite to the spherical portion (a knuckle referenced in lines 118-120), 
the shaft being provided with a spherical portion side flange (350) provided on a spherical portion side and 
an opposite side flange (340) provided on a side opposite to the spherical portion side across the spherical portion side flange (the dust cover is capable of being configured to be attached to a ball joint main body with the above claimed features, as seen in the figures), and 
the dust cover comprising: 
a deformable body portion (110); 
a fixed portion (120) which is provided on one end side of the body portion and is fixed to the socket (the fixed portion is capable of being fixed to the socket as seen in the figures); and 
a seal portion (130) provided on the other end side of the body portion (as seen in the figures), wherein 
the seal portion has a main seal part (comprising 131a, 131b, 132, 133) which is provided to be slidable relative to the spherical portion side flange and the opposite side flange while sandwiched therebetween (see lines 169-176), and 
a maximum length of the main seal part in a central axis direction in a state in which no external force is applied thereto is longer than a distance between opposing surfaces of the spherical portion side flange and the opposite side flange, where the central axis direction is a direction in which a central axis of the dust cover extends in a state in which no external force is applied thereto (see Note below).
Note - Fig. 2 shows the main seal part in an uncompressed state, i.e. experiencing no external force; Fig. 3 shows the main seal part compressed, i.e. experience a force, when it is positioned between opposing surfaces of the spherical portion side flange and opposite side flange; such differences in the figures show that the maximum length of the main seal part is longer than the distance between opposing surfaces of the flanges as the compression of the main seal part only occurs due to its greater length.
Regarding claim 6, Hirota discloses wherein 
the main seal part includes: 
a pair of inner circumferential surface side seal protrusions 131a, 131b) which protrude radially inward and come into slidable contact with an outer circumferential surface of the shaft (the protrusions are capable of coming into slidable contact with an outer circumferential surface of the shaft as seen in the figures; see lines 169-179); and6New U.S. National Phase of PCT/JP2019/038575Docket No. P61010 
an end surface side seal protrusion (132) which protrudes toward the opposite side flange and comes into slidable contact with an end surface of the opposite side flange (the end surface side seal protrusion is capable of coming into slidable contact with the end surface of the opposite side flange, as seen in Fig. 3 wherein the surface which the protrusion is in contact with is the end surface; see lines 169-176).
Regarding claim 7, Hirota discloses wherein 
an annular concave is provided on an outer circumferential surface of the seal portion (see Annotated Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Shimazawa (JP 2012102840 A – see attached translated description).
Regarding claim 4, Hirota does not explicitly disclose wherein the seal portion has a contact part between the main seal part and the body portion, the contact part having an inner diameter smaller than an outer diameter of the spherical portion side flange in a state in which no external force is applied thereto and being configured to come into slidable contact with an outer circumferential surface of the spherical portion side flange.
Shimazawa teaches of a similar ball joint (Fig. 1-13) having a dust cover (10) with a contact part (34) between a main seal part (18) and body portion (14), wherein the contact part has an inner diameter (φ-F) that is smaller than an outer diameter (φH) of a side flange (48) in a state in which no external force is applied thereto (as referenced in [0056] of the translated description) and is configured to come into slidable contact with an outer circumferential surface of the side flange (as seen in the figures), wherein the contact part assists in preventing fatigue cracks within the dust cover and increasing its durability.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hirota with the teachings of Shimazawa, to provide a contact part between the main seal part and body portion, with the contact part having a smaller inner diameter than an outer diameter of the spherical portion side flange in a state in which no external force is applied, such that it is configured to come into slidable contact with the outer surface of the circumferential surface of the spherical portion side flange, as including a contact part assists in preventing fatigue cracks within the dust cover, increasing its durability.
Regarding claim 8, Hirota does not explicitly disclose wherein the seal portion has a contact part between the main seal part and the body portion, the contact part having an inner diameter smaller than an outer diameter of the spherical portion side flange in a state in which no external force is applied thereto and being configured to come into slidable contact with an outer circumferential surface of the spherical portion side flange.
Shimazawa teaches of a similar ball joint (Fig. 1-13) having a dust cover (10) with a contact part (34) between a main seal part (18) and body portion (14), wherein the contact part has an inner diameter (φ-F) that is smaller than an outer diameter (φH) of a side flange (48) in a state in which no external force is applied thereto (as referenced in [0056] of the translated description) and is configured to come into slidable contact with an outer circumferential surface of the side flange (as seen in the figures), wherein the contact part assists in preventing fatigue cracks within the dust cover and increasing its durability.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hirota with the teachings of Shimazawa, to provide a contact part between the main seal part and body portion, with the contact part being capable of having a smaller inner diameter than an outer diameter of the spherical portion side flange in a state in which no external force is applied, such that it is configured to come into slidable contact with the outer surface of the circumferential surface of the spherical portion side flange, as including a contact part assists in preventing fatigue cracks within the dust cover, increasing its durability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678